        Case 3:17-cv-30116-KAR Document 211 Filed 07/06/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


JORDAN ROY and JUSTIN TRUMBULL,
on behalf of themselves and others
similarly situated,
                                                 Case No.: 3:17-cv-30116-KAR
              Plaintiffs,

v.

FEDEX GROUND PACKAGE SYSTEM,
INC.,

              Defendant.




     PLAINTIFFS’ OPPOSITION TO FEDEX GROUND’S MOTION TO COMPEL
                   FROM PLAINTIFF-SELECTED OPT-INS

       In its Motion to Compel from Plaintiff-Selected Opt-Ins, Defendant FedEx Ground

Package System, Inc. (“FedEx”) seeks yet again to compel information from drivers in

order obtain the subsequent dismissal of non-responsive opt-ins.1 The Motion should

be denied. FedEx inaccurately seeks to portray Plaintiffs’ agreement to produce

questionnaire responses as the result of a negotiated compromise related to Plaintiffs’

discovery requests. As described below, this portrayal is inaccurate; the agreements

were reached nine months apart and have no relationship to one another. Moreover,

the Court has already made clear on numerous occasions that it did not believe those

1       Plaintiffs note that FedEx filed its motion without conferring with the undersigned
counsel, in violation of Local Rules 7.1(a)(2) and 37.1(a). “Local Rule 7.1 plays an
important role in the practices and procedures of the District. It fosters discussion
between parties about matters before they come before the court, and it preserves
scarce judicial resources.” Sun Capital Partners III, LP v. New England Teamsters &
Trucking Indust., 329 F.R. D. 102, 105 (D. Mass 2018). Had FedEx done so, rather
than proceeding to file a motion to compel, the parties could have attempted to narrow
their dispute without burdening the Court with yet another discovery motion.
        Case 3:17-cv-30116-KAR Document 211 Filed 07/06/21 Page 2 of 6




opt-ins should be compelled to respond. For these reasons, as discussed below,

FedEx’s motion should be denied.

                                       ARGUMENT

       In this case, the Court ordered in January 2020 that FedEx could obtain written

discovery in the form of a questionnaire from 50 opt-in drivers in this case, all of whom

would be selected by FedEx. Dkt. 121. Plaintiffs subsequently served written discovery

requests on FedEx in March 2020 and agreed that FedEx’s response to Plaintiffs’

requests would be limited to 50 opt-ins identified by Plaintiffs. See Exhibit A (email

correspondence between counsel on March 25, 2020, confirming discussion that FedEx

would respond to Plaintiffs’ discovery for 50 Plaintiff-selected opt-ins). These Plaintiff-

selected drivers are those whom Plaintiffs might use as witnesses, and thus counsel

understood that there would be an obligation to provide information about these opt-ins

to FedEx.

       It was not until late December 2020, nine months later, that FedEx requested –

and Plaintiffs agreed – that the 50 Plaintiff-selected opt-ins for whom FedEx had

produced discovery responses also complete the same questionnaire that was served

on the 50 FedEx-selected opt-ins. See Exhibit B (email correspondence between

counsel on December 23, 2020, confirming that Plaintiffs would agree to FedEx’s

request for questionnaire responses from the 50 Plaintiff-selected opt-ins). Plaintiffs’

counsel again committed to continuing to obtain responses from 50 FedEx-selected




                                              2
        Case 3:17-cv-30116-KAR Document 211 Filed 07/06/21 Page 3 of 6




drivers, while also pointing out that obtaining responses from the 50 Plaintiff-selected

drivers would allow FedEx to have discovery from even more drivers. 2

       In support of its Motion, FedEx cites only a single case, in which a court enforced

a stipulation between the parties as to the manner in which the Rule 35 medical

examination of the plaintiff would be conducted by two medical experts. See Milazzo v.

KG Enterprises, Inc., 1999 WL 1327394 (D.N.H. Feb. 16, 1999). The agreement

reached in that case related to the timing of the production of examination notes and

expert reports. Id. at *1. Here, obviously, the discussion and agreement between the

parties was quite different: as discussed above, Plaintiffs simply agreed to endeavor to

produce discovery responses from an additional 50 drivers, on top of the drivers whom

the Court had already ordered needed to respond.

       In short, there is absolutely no reason to treat the Plaintiff-selected opt-ins the

same as the Court-ordered opt-ins or as if they are subject to a negotiated stipulation

between the parties by compelling them to respond or produce documents. The Court

appears to have recognized this already. On March 4, 2021, the Court noted:

       It's not so clear to me when the plaintiffs have sort of volunteered to
       provide certain information, that's not a function or a result of an order
       by the Court saying you, FedEx, are entitled to this amount of
       discovery. That's something that the plaintiffs have said they're willing
       to make available.

Transcript, March 4, 2021 hearing, 8:18-23.



2      Notably, in an obvious effort to imply that these agreements were negotiated in
tandem as a global discovery compromise, FedEx fails to mention any dates in its
description of the parties’ agreements. See Mot. at 4. FedEx’s misleading
characterization of Plaintiffs’ offer as an agreement reached as part of a negotiation
over the number of opt-ins for whom FedEx needed to respond to Plaintiffs’ written
discovery requests is inaccurate.
                                              3
         Case 3:17-cv-30116-KAR Document 211 Filed 07/06/21 Page 4 of 6




       Later in the same hearing, the Court stated:

       With respect to the 50 people that the plaintiffs identified, I'm still not
       persuaded, Ms. Scott, that I will penalize them in the way that I will
       penalize the people who were selected by FedEx.

Id., 17:24-18:3.

       And on June 7, 2021, the Court reiterated its skepticism when counsel for FedEx

inquired as to whether a motion to compel from the plaintiff-selected opt-ins should be

filed, noting that:

       So to the extent that you want that, file a motion to compel. Again
       those people are not identified by any court order. There is a
       requirement -- to the extent they're required to -- I understand you did a
       lot of work, you gathered information, but you know to -- but in any
       event, I will think about whether or not I will permit such a motion…

Transcript, June 7, 2021 hearing, 28:12-19.

       The Court is entirely correct in its inclination to treat these Plaintiff-selected opt-

ins as distinct from the Court-ordered discovery opt-ins, as their selection to complete

FedEx’s questionnaires was not the result of any stipulation or negotiated compromise

but rather was simply voluntary on the part of Plaintiffs. Moreover, Plaintiffs agree that

they will not use as witnesses any opt-ins from whom they have not produced

questionnaires; there is no reason to sanction or compel questionnaires from this group

of opt-ins.

       Finally, Plaintiffs note that in addition to the 15 opt-ins whom Plaintiffs have not

yet been able to produce responses for, FedEx seeks to compel information from three

other Plaintiff-selected drivers. In addition to the reasons described above, that request

should also be denied for each of them for the following reasons:

      Erick Robertson: FedEx contends that Mr. Robertson’s response that he
       discarded his paystubs but did not indicate when he did so or whether he could

                                               4
        Case 3:17-cv-30116-KAR Document 211 Filed 07/06/21 Page 5 of 6




       obtain copies. It is not clear exactly what FedEx is seeking to compel. To the
       extent it is seeking to compel more information about when Mr. Robertson
       discarded his paystubs or whether he could obtain copies, it can simply ask him
       at his deposition, which has been scheduled for July 13.

      Wallace Santos: FedEx apparently contends that Mr. Santos should have
       access to his paystubs because he is a current driver. For the reasons explained
       in Plaintiffs’ Opposition to FedEx’s Motion to Compel Pay Documents from
       Current Drivers, Dkt. 200, Plaintiffs oppose FedEx’s request to compel additional
       documents from Mr. Santos.

      Marco S. Lima: FedEx states that Mr. Lima has produced “illegible” documents.
       The documents that FedEx refers to as “illegible”, however, are not. Rather, Mr.
       Lima produced photographs of some of his paystubs where the date of the
       paystub was inadvertently cut off from the photo. All of the information in the
       photo is perfectly clear and legible. Since FedEx requested better versions of the
       photos in April, Plaintiffs’ counsel have been seeking to obtain those from Mr.
       Lima. There is no dispute between the parties and there is no need to burden
       the Court with this issue.


                                     CONCLUSION

       For the reasons explained above, the Court should deny FedEx’s motion to

compel from Plaintiff-selected opt-ins.




                                            5
        Case 3:17-cv-30116-KAR Document 211 Filed 07/06/21 Page 6 of 6




Dated: July 6, 2021                       Respectfully submitted,


                                          JORDAN ROY and JUSTIN TRUMBULL, on
                                          behalf of themselves and others similarly
                                          situated,

                                          By their attorneys,

                                          /s/ Shannon Liss-Riordan
                                          Shannon Liss-Riordan (BBO #640716)
                                          Michelle Cassorla (BBO #688429)
                                          Zachary Rubin (BBO #704485)
                                          LICHTEN & LISS-RIORDAN, P.C.
                                          729 Boylston Street, Suite 2000
                                          Boston, Massachusetts 02116
                                          (617) 994-5800
                                          sliss@llrlaw.com
                                          mcassorla@llrlaw.com
                                          zrubin@llrlaw.com




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was filed
through the ECF system and will be sent electronically to the registered participants on
July 6, 2021.


                                       /s/ Shannon Liss-Riordan
                                       Shannon Liss-Riordan




                                            6
